DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: content generator, content collector, knowledge unit, and processing and weighting subsystem in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
Referring to the specifications as filed, the content generator corresponds to ¶33 and Fig. 1 130a-130c, the content collector corresponds to ¶45 and Fig. 2A wearable devices or wearables 230a, the knowledge unit corresponds to ¶51 and Fig. 2A knowledge unit 299, and the processing and weighting subsystem corresponds to ¶55 and Fig. 2A processing and weighting subsystem 290.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 11-13, 19, 22, 30, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mani (US 20150279390) in view of Martineau et al (US 20190392330).
Regarding claim 1, Mani discloses a system for characterizing content relating to a desired outcome, the system comprising: 
at least one memory operable to store content collected from one or more content generators over a predetermined period of time (¶82 locally stored or streamed content, such as, video); and 
at least one processor communicatively coupled to the at least one memory, the processor (Fig. 11 CPU 1102) being operable to: 
identify context data included in the collected content (¶47 summary of a respective one of the content items); 
map the identified context data into two or more graph nodes and one or more graph edges connecting the at least two graph nodes (¶48 each of the segment sequences can be represented as a graph wherein each segment is represented as a node of the graph and the directed edges between later nodes and earlier ones in the sequence represent links between them); 
identify one or more features of the identified context data and adjust at least one of: a graph node and a graph edge based on the identified one or more features (¶49-50 updating not only the node weights as in Page Rank but also the edge weights ); 
Mani fails to specifically teach identify a graph incorporating the two or more graph nodes, the one or more graph edges, and at least one of an adjusted graph node and an adjusted graph edge; and provide a recommendation for at least one action for achieving the desired outcome based on the identified graph.
Martineau teaches identify a graph incorporating the two or more graph nodes, the one or more graph edges, and at least one of an adjusted graph node and an adjusted graph edge (¶81 A knowledge graph is generated or updated using this information at step 408; The graph representation function 208 could also generate edges that link nodes representing the aspects to nodes representing the items having those aspects. As described below, these edges can have multiple weights associated with (i) user sentiment about the aspects and (ii) an importance of each aspect to the associated item(s). The graph representation function 208 could further generate edges that link nodes representing the aspects to nodes representing users who have known sentiments about those aspects. As described below, these edges can have multiple weights associated with (i) user sentiment about the associated aspects and (ii) an importance of each associated aspect to the associated user; ¶83 A representation of the nodes in the knowledge graph is generated in a shared vector space at step 412); and 
provide a recommendation for at least one action for achieving the desired outcome based on the identified graph (¶84 the processor 120 of the electronic device executing the recommendation engine 222 to provide the output data 224 to the placement engine 306).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of identify a graph incorporating the two or more graph nodes, the one or more graph edges, and at least one of an adjusted graph node and an adjusted graph edge; and provide a recommendation for at least one action for achieving the desired outcome based on the identified graph from Martineau into the system as disclosed by Mani. The motivation for doing this is to improve the system and method for generating aspect-enhanced explainable description-based recommendations.

Regarding claim 2, the combination of Mani and Martineau disclose the system of claim 1, wherein the one of more content generators comprise at least one of audio content and video content obtained from an entity having information on the desired outcome (Mani ¶36 The input module 102 receives a multimedia content item 108 such as an audio, a video content item to be summarized).

Regarding claim 3, the combination of Mani and Martineau disclose the system of claim 2, wherein the processor is operable to identify the context based on converting the audio content to text (Mani ¶44 The ASR module 304 receives the audio input either directly or via the extraction module 302 and generates a text transcript of the received audio file).

Regarding claim 4, the combination of Mani and Martineau disclose the system of claim 2, wherein the processor is operable to identify the context by performing frame detection on the video content (Mani ¶47  transcripts of content items with labels for particular time spans pertaining to each content item, indicating if the particular time span should be included in a summary of the respective content item).

Regarding claim 11, the combination of Mani and Martineau disclose the system of claim 1, wherein the processor is operable to collect the content from the one or more content generators (Mani ¶36  input module 102 receives a multimedia content item 108 such as an audio, a video content item to be summarized; ¶47 summary of a respective one of the content items).

Regarding claim 12, the combination of Mani and Martineau disclose the system of claim 11, wherein the processor is operable to collect the content over two or more periods of time (Mani ¶39 summarization module 104 can be configured to provide a series of time intervals corresponding to the portions of the received content item 108 that are to be included in the summary 150.).

Regarding claim 13, Mani teaches a system for generating a process flow graph from content data, comprising 
one or more content generators for generating the content data (¶36  received content item 108 can pertain to, news, meetings, and videos of events, movies, radio programs or other recordings), 
a content collector for collecting the content data generated by the one or more content generators (¶82 locally stored or streamed content, such as, video), 
a domain specific knowledge unit for providing domain specific content data (¶36  received content item 108 can pertain to, news, meetings, and videos of events, movies, radio programs or other recordings), 
a content data pre-processing subsystem having a storage element for storing the content data (¶82 locally stored or streamed content, such as, video) and a processor for processing the content data and the domain specific content data based on the type of content data to generate processed content data and charactering the processed content data to generate an initial process graph having a plurality of nodes and a plurality of edges (¶48 each of the segment sequences can be represented as a graph wherein each segment is represented as a node of the graph and the directed edges between later nodes and earlier ones in the sequence represent links between them), 
a database for storing the content data from the one or more content generators and the processed content data from the content data pre-processing subsystem (¶82 locally stored or streamed content, such as, video), and 
Mani fails to teach a processing and weighting subsystem for processing the initial process graph and weighting each of the plurality of nodes relative to each other to generate a final process graph.
Martineau teaches a processing and weighting subsystem for processing the initial process graph and weighting each of the plurality of nodes relative to each other to generate a final process graph (¶81 A knowledge graph is generated or updated using this information at step 408; The graph representation function 208 could also generate edges that link nodes representing the aspects to nodes representing the items having those aspects. As described below, these edges can have multiple weights associated with (i) user sentiment about the aspects and (ii) an importance of each aspect to the associated item(s). The graph representation function 208 could further generate edges that link nodes representing the aspects to nodes representing users who have known sentiments about those aspects. As described below, these edges can have multiple weights associated with (i) user sentiment about the associated aspects and (ii) an importance of each associated aspect to the associated user; ¶83 A representation of the nodes in the knowledge graph is generated in a shared vector space at step 412).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of a processing and weighting subsystem for processing the initial process graph and weighting each of the plurality of nodes relative to each other to generate a final process graph from Martineau into the system as disclosed by Mani. The motivation for doing this is to improve the system and method for generating aspect-enhanced explainable description-based recommendations.
	
	Regarding claim 19, the combination of Mani and Martineau disclose the system of claim 13, wherein the one or more content generators comprise one or more of an entity, a subject matter expert, and data associated with a biometric wearable device (Martineau ¶16 Examples of an “electronic device” according to embodiments of this disclosure may include…a wearable device (such as smart glasses, a head-mounted device (HMD); ¶58 the architecture 200 receives input data 202, which in this example includes at least one stream of information about users and items, as well as text about the items; the input data 202 can be obtained from any suitable source(s) of information).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the one or more content generators comprise one or more of an entity, a subject matter expert, and data associated with a biometric wearable device from Martineau into the system as disclosed by Mani. The motivation for doing this is to improve the effectiveness, speed, and operation of software application development.

Regarding claim 22, the combination of Mani and Martineau disclose the system of claim 13, wherein the domain specific information of the domain knowledge unit includes one or more of domain specific entities (Martineau ¶123 For instance, one aspect in each pair may need to reside in the movie or TV show domain, and that aspect can be linked to an aspect in a different domain), domain specific terms, domain specific actions, and domain specific glossary entries.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the domain specific information of the domain knowledge unit includes one or more of domain specific entities, domain specific terms, domain specific actions, and domain specific glossary entries from Martineau into the system as disclosed by Mani. The motivation for doing this is to improve the effectiveness, speed, and operation of software application development.

Regarding claim(s) 30 and 36 (drawn to a method):               
The rejection/proposed combination of Mani and Martineau, explained in the rejection of system claim(s) 13 and 18, anticipates/renders obvious the steps of the method of claim(s) 30 and 36 because these steps occur in the operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim(s) 13 and 18 is/are equally applicable to claim(s) 30 and 36.
	
Claim(s) 5-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mani and Martineau as applied to claim 1 and 2 above, and further in view of Shevchenko et al (US 10594757 B1).
Regarding claim 5, the combination of Mani and Martineau disclose the system of claim 2, but fail to teach wherein the processor is operable to identify at least one content generator based on one or more characteristics of the at least one content generator.
Shevchenko teaches wherein the processor is operable to identify at least one content generator based on one or more characteristics of the at least one content generator (col 58 lines 10-20 The user 404 may provide prior communication history by opening a thread and/or granting AIA  access to their inbox. AIA  may infer more context from the communication environment, integrated systems, recent user activity (e.g., channel, schedule, user's current state, and the like). AIA  may classify the communication type and use case based on initial content and/or prior history.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the processor is operable to identify at least one content generator based on one or more characteristics of the at least one content generator from Shevchenko into the system as disclosed by the combination of Mani and Martineau. The motivation for doing this is to improve electronic communication assistance.

Regarding claim 6, the combination of Mani, Martineau, and Shevchenko disclose the system of claim 5, wherein the one or more characteristics of the least one content generator comprises at least one of previous content history, previous review of generated content, and known qualifications of the at least one content generator (Shevchenko col 58 lines 10-20 The user 404 may provide prior communication history by opening a thread and/or granting AIA  access to their inbox. AIA  may infer more context from the communication environment, integrated systems, recent user activity (e.g., channel, schedule, user's current state, and the like). AIA  may classify the communication type and use case based on initial content and/or prior history.).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the one or more characteristics of the least one content generator comprises at least one of previous content history, previous review of generated content, and known qualifications of the at least one content generator from Shevchenko into the system as disclosed by the combination of Mani and Martineau. The motivation for doing this is to improve electronic communication assistance.

Regarding claim 7, the combination of Mani and Martineau disclose the system of claim 1, but fail to teach wherein the processor is operable to identify the context by translating the collected content to a native language.
Shevchenko teaches wherein the processor is operable to identify the context by translating the collected content to a native language (col 76 lines 1-10  translate the speech from one or more languages into a language the user can understand and display the translations in a similar way).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the processor is operable to identify the context by translating the collected content to a native language from Shevchenko into the system as disclosed by the combination of Mani and Martineau. The motivation for doing this is to improve electronic communication assistance.

Regarding claim 9, the combination of Mani and Martineau disclose the system of claim 1, but fail to teach wherein the one or more features comprise at least one of tone and emotion of the identified context
Shevchenko teaches wherein the one or more features comprise at least one of tone and emotion of the identified context (col 74 lines 15-25 system may then extract non-verbal signals, such as with audio, identifying psycho-emotional state (e.g., emotions, mood, stress level, and the like) and implicit intents of the user based on the tone and pitch of the voice, speech patterns (e.g., pauses, interjections and other sounds, and the like, or with video, identifying psycho-emotional state (e.g., emotions, mood, stress level, and the like) and implicit intents of the user (e.g., based on facial expressions, posture, gestures, and the like) for identifying culture-specific body language).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the one or more features comprise at least one of tone and emotion of the identified context from Shevchenko into the system as disclosed by the combination of Mani and Martineau. The motivation for doing this is to improve electronic communication assistance.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mani and Martineau as applied to claim 1 above, and further in view of Sanders et al (US 20200380079).
Regarding claim 8, the combination of Mani and Martineau disclose the system of claim 1, but fail to teach wherein the processor is configured to identify the one or more features by performing at least one of interference analysis, electrodermal emotions weighting, truthfulness analysis and weighting, visual posture analysis and weighting, and influence point detection and weighting.
Sanders teaches wherein the processor is configured to identify the one or more features by performing at least one of interference analysis, electrodermal emotions weighting, truthfulness analysis and weighting, visual posture analysis and weighting, and influence point detection and weighting (¶48 include a reverse interference analysis wherein an analysis determines what features are being designed).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the processor is configured to identify the one or more features by performing at least one of interference analysis, electrodermal emotions weighting, truthfulness analysis and weighting, visual posture analysis and weighting, and influence point detection and weighting from Sanders into the system as disclosed by the combination of Mani and Martineau. The motivation for doing this is to improve characterizing features of a content item.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mani and Martineau as applied to claim 1 and 2 above, and further in view of Morzhakov (US 20200349347 ).
Regarding claim 10, the combination of Mani and Martineau disclose the system of claim 1, but fail to teach wherein the processor is operable to identify the context based on one-shot learning.
Morzhakov teaches wherein the processor is operable to identify the context based on one-shot learning (¶75-78 allows us to recognize a pattern in different contexts if it was demonstrated only in one of them. The sharing of contexts described above, facilitates one-shot or few-shot learning).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the processor is operable to identify the context based on one-shot learning from Morzhakov into the system as disclosed by the combination of Mani and Martineau. The motivation for doing this is to improve systems and methods for analyzing video images.

Allowable Subject Matter
Claims 14-18, 20-21, 23-29, 31-35, 37-44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 14, and similarly regarding claim 31, the prior art of record, alone or in combination, fails to teach at least “wherein the content data includes one or more of audio data and video data, and wherein the content data preprocessing subsystem includes one or more processors for: converting the audio data to text data, detecting frames in the video data, decomposing the text data into selected components using a natural language processing technique, identifying one or more selected components of the text data and then classifying the text data into at least one of a plurality of classifications using a classification technique, and extracting nodes and edges from the content data and then generating the initial process graph therefrom.”. Claims 15-18 and 20-21 are dependent off of claim 14, and claims 32-38 are dependent off of claim 31, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
At best, Mani teaches in the analyzing module 1022 comprises a statistical classifier. The classifier can be trained on summarizability labels provided by humans. It is based on a simple linear regression model that takes the length of the content item, source and various coarse-grained features for video and audio quality (such as the bitrate or whether speech is present) into account; ¶41 topic labels or tags associated with the content item 108.
Regarding claim 23, and similarly regarding claim 39, the prior art of record, alone or in combination, fails to teach at least “wherein the processing and weighting subsystem includes a video posture analysis subsystem for processing biometric data associated with the content data, wherein the biometric data includes facial expression data of the content generator and posture data of the content generator, and wherein the video posture analysis subsystem comprises a facial analysis unit for analyzing the facial expression data and identifying selected emotions associated with the facial expression data, and a body language analysis unit for analyzing the posture data to identify selected types of body language therein, wherein the facial expression data and the posture data can be used by the processing and weighting subsystem to determine the nodes in the final process graph.”. Claim 24-29 dependent off of claim 23, and claim 40-44 depend off of claim 39, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
At best, Shevchenko teaches in col 74 lines 15-25 system may then extract non-verbal signals, such as with audio, identifying psycho-emotional state (e.g., emotions, mood, stress level, and the like) and implicit intents of the user based on the tone and pitch of the voice, speech patterns (e.g., pauses, interjections and other sounds, and the like, or with video, identifying psycho-emotional state (e.g., emotions, mood, stress level, and the like) and implicit intents of the user (e.g., based on facial expressions, posture, gestures, and the like) for identifying culture-specific body language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648. The examiner can normally be reached Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN KY/Primary Examiner, Art Unit 2669